                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                           DOCKET NO. 3:17-cv-00601-FDW-DCK


 WHIRLPOOL        PROPERTIES,  INC., )
 WHIRLPOOL        CORPORATION,   and )
 MAYTAG PROPERTIES, LLC,             )
                                     )
      Plaintiffs,                    )
                                     )                                   ORDER
 vs.                                 )
                                     )
 FILTERS FAST, LLC,                  )
                                     )
      Defendant.                     )
                                     )

         THIS MATTER is before the Court to memorialize the Court’s oral orders issued on

February 5, 2019. As ordered and for the reasons stated in open court on February 5, 2019 before

the undersigned, to the extent Plaintiffs are not bringing their claims under the initial interest

confusion doctrine, the Court DENIES Defendant’s Motion for Summary Judgment (Doc. No. 76)

on all of Plaintiffs’ claims.

         This case is set for jury trial to commence during the March 2019 term. The Court will not

hold another pre-trial conference for this case, but the parties must be present for docket call to

take place at 9:00 a.m. on March 4, 2019 in Courtroom 1-1. Jury selection will take place on March

5, 2019. For voir dire, each party will get ten minutes to question the first set of jurors. For each

subsequent round of jury selection, parties will get one additional minute for each empty seat.

Parties will have three peremptory challenges per side. Jurors must be challenged at the first

opportunity. The parties must be prepared to commence trial after jury selection. The parties

should be prepared have a twenty-four (24) hour chess clock, with each side having twelve (12)

hours.


                                                 1
        The parties are ordered to submit their jointly-prepared pretrial submissions by February

19, 2019. These documents should be submitted to Chambers electronically utilizing the

CyberClerk feature on CM/ECF. The Case Management Order addresses the requirements for

these submissions. Any motions in limine must be filed by February 19, 2019 with responses due

on February 22, 2019. The Court will address any outstanding motions or pretrial issues on the

first day of trial before the jury arrives. Witnesses for trial should be subpoenaed by February 19,

2019.

        IT IS SO ORDERED.


                                     Signed: February 5, 2019




                                                 2
